DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 11/26/21 is entered and made of record. 
III.	Claims 1-4, 11-17 and 19-27 are pending and have been examined, where claims 14-17 and 19-20 is/are rejected, claim 19, 21 and 22 are objected and claims 1-4, 11-13 and 23-27 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-4, 11-17 and 19-27 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining, based on automatically identifying a plurality of virtual landmarks in a set of medical images, a body region of interest, wherein determining the body region of interest comprises determining, based on one or more of the plurality of virtual landmarks, a first image slice indicative of a first boundary of the body region of interest and determining, based on one or more of the plurality of virtual landmarks, a second image slice indicative of a second boundary of the body region of interest;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant regarding claims 1 and 12 have been considered and are found convincing. 
Arguments for claim 14:

    PNG
    media_image1.png
    72
    574
    media_image1.png
    Greyscale

is found unconvincing because of the following. Li discloses determining, based on automatically identifying a plurality of virtual landmarks in a set of medical images, a body region of interest (see figure 12, a shows the surface, b is the points are generated from part a, see paragraph 159, a fully automated land-marking technique based on deformable templates was developed to form an average atlas image using shape-based blending); generating, based on at least a portion of the set of medical images associated with the body region of interest, a fuzzy anatomy model of at the body region of interest (see figure 12, part c is generated based on the markers from b, see paragraph 260, 3-D segmentation of arterial layers in MR images of excised diseased human arteries--the goal is to determine the luminal surface, internal and external elastic lamina surfaces in excised human carotid, iliac, and femoral arteries, in 3-D and across bifurcations, where the 3-D segmented image is based on the markers):

    PNG
    media_image2.png
    237
    308
    media_image2.png
    Greyscale
.
The applicant also stated: 

    PNG
    media_image3.png
    132
    607
    media_image3.png
    Greyscale

The examiner agrees. Claim 20 is now found objected for including allowable subject matter. 
Regarding claim 14 the examiner will apply the same grounds of rejections. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-4, 11-17 and 19-27 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.
[4]	Allowable Claims
Claims 1-4, 11-13 and 23-27 are allowable / patentable. 

With regards to claim 1, the examiner cannot find any applicable prior art providing teachings for the following limitations:  “determining, based on automatically identifying a plurality of virtual landmarks in a set of medical images, a body region of interest, wherein determining the body region of interest comprises determining, based on one or more of the plurality of virtual landmarks, a first image slice indicative of a first boundary of the body region of interest and determining, based on one or more of the plurality of virtual landmarks, a second image slice indicative of a second boundary of the body region of interest;” in combination with the rest of the limitations of claim 1.

Regarding claim 12 see the rationale for claim 1. 

Udupa (US 20170091574) discloses a computerized method of providing, based on medical images, quantification of body-wide tissue composition including one or more of subcutaneous adipose tissue (SAT), visceral adipose tissue (VAT), muscle tissue, and bone tissue via automatic anatomy recognition, the method comprising the steps of:
generating, based on a set of medical images, a fuzzy anatomy model of a body region of interest (see figure 1, Model Building, construct fuzzy model from the images gathered from database, see paragraph 66, A fuzzy model FM (Ol) is built separately for each of the L objects Ol 

    PNG
    media_image4.png
    523
    877
    media_image4.png
    Greyscale

using, based on one or more patient images and the fuzzy anatomy model, automatic 
anatomy recognition (AAR) to recognize and delineate one or more tissue objects, in body region of interest of a patient, wherein the tissue objects comprise one or more of a subcutaneous adipose tissue (SAT) object, a visceral adipose tissue (VAT) object, a muscle tissue object, and / or a bone tissue object (see figure 1, object recognition recognize root object and recognize other objects and object delineation, generate seeds for object, see paragraph 74, the objects of B is delineated in the images of J, adhering to their definition, also see table 1, Subcutaneous SAT Adipose tissue in the subcutaneous region in the abdomen).
Udupa is silent in disclosing “determining, based on automatically identifying a plurality of virtual landmarks in a set of medical images, a body region of interest, wherein determining the 

[5]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udupa (US 20170091574) in view of Li (US 20070058865).

Regarding claim 14, Udupa discloses a computerized method of recognizing, staging, and quantifying, via automatic anatomy recognition and based on patient images, abnormal states within objects body-wide, the method comprising the steps of:
locating, based on determining the body region of interest, an object in the body region of interest of a particular patient (see figure 1, Model Building, construct fuzzy model from the images gathered from database, see paragraph 66, each body region is considered separately and independent of other body regions, the fuzzy model FM (Ol) is built separately for each of 
determining, using at least image data from the one or more patient images, an of a disease in the located object (see figure 1, object recognition recognize root object and recognize other objects and object delineation, generate seeds for object, see paragraph 74, the objects of B is delineated in the images of J, adhering to their definition, also see table 1, Subcutaneous SAT Adipose tissue in the subcutaneous region in the abdomen, paragraph 172, “Automatic Recognition of Organs and Lymph Node Stations” the threshold optimal search algorithm refines object pose by an optimal search based on thresholding the test image, the one-shot method uses knowledge embedded in FAM(B) to recognize the different objects).
Udupa is silent in disclosing determining, based on automatically identifying a plurality of virtual landmarks in a set of medical images, a body region of interest. Udupa teaches manually identifying the anatomic location, and hence the landmark label, to be assigned to each slice Sis of each image Is of V (see paragraph 143), which suggests an automation process. 
Li discloses determining, based on automatically identifying a plurality of virtual landmarks in a set of medical images, a body region of interest (see figure 12, a shows the surface, b is the points are generated from part a, see paragraph 159, a fully automated land-marking technique based on deformable templates was developed to form an average atlas image using shape-based blending); generating, based on at least a portion of the set of medical images associated with the body region of interest, a fuzzy anatomy model of at the body region of interest (see figure 12, part c is generated from part b, see paragraph 260, 3-D segmentation of arterial 

    PNG
    media_image5.png
    214
    834
    media_image5.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include based on automatically identifying a plurality of virtual landmarks in a set of medical images in order to extract additional features from surface for improving image recognition. 

Regarding claim 17, Udupa discloses The computerized method of claim 14, further comprising: determining, using at least image data from the one or more patient images, a treatment plan for the particular patient (see paragraph 28, adaptive Radiation Therapy (RT) treatment plan can be developed for use with adaptive RT methods like intensity modulated radiotherapy (IMRT) and Proton Beam Radiation Therapy (PBRT) for use with Computer Tomography).

Regarding claim 19, Li discloses the computerized method of claim 18, wherein the virtual landmarks are not limited to a surface of the object (see figure 11 below, the lattice are not on the surface of the objects):

    PNG
    media_image6.png
    329
    784
    media_image6.png
    Greyscale
.
See the motivation for claim 14.

Regarding claim 20, Li discloses the computerized method of claim 14, wherein determining the body region of interest is based on using a machine learning model trained to correlate virtual landmarks with corresponding boundaries of body regions of interest (see figure 11, the AAM approaches generate an "average model" and its shape variations by learning a set of training shape examples). See the motivation for claim 20. 

3.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udupa (US 20170091574) in view of Li (US 20070058865) and Mendonca (US 2004/01011).

Regarding claim 15, the combination of Udupa and Li as a whole discloses all the limitations of claim 14, but is silent in disclosing the computerized method of claim 14, wherein the 
indication of disease comprises an indication of a disease burden, wherein the indication

 an indication of a disease burden, wherein the indication of the disease burden is calculated
based on determining, for each voxel associated with the object, a disease severity value indicating presence of a disease in the voxel (see figure 2 below, and paragraph 31, extracted features are analyzed in step 240 for local and overall scores of severity and progression, local analysis would focus on a selected region(s) of interest where overall scores would focus on disease progression, there are stages of disease that are based on many factors including areas of disease tissues versus healthy tissue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining the severity of disease because to allow the medical profession to plan a treatment for the patient for improving recovery success rate. 

Regarding claim 16, Mendonca discloses the computerized method of claim 14, wherein the of the disease comprises one or more of a metric quantifying the disease, a disease a re-stage state, or a predictive state analysis (see figure 2, the disease is quantify using the severity measurements). See the motivation for claim 15.

[6]	Claim Objections
19 and 21-22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding claim 21, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the computerized method of claim 18, further comprising 
determining the virtual landmarks based on an iterative principal component analysis process;
in combination with the rest of the limitations of claims 14, 18 and 21.

Regarding claim 22, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the computerized method of claim 21, wherein the iterative principal component analysis comprises performing a first level principal component analysis defining one or more octants and performing a first level principal component analysis within at least one of the one or more octants;” in combination with the rest of the limitations of claims 14, 18 and 21.

Claims 19 and 21 are objected to because they depend on a canceled claim. Correction are required.

Udupa discloses describes a geometric center of X and the eigenvectors derived from X via principal component analysis (see paragraph 67), where the translation and rotation, for each manifestation In, of Ol in lb,I, and determine the principal axes system PAS(In, l) of OI and all l and resizing all samples to the mean size, where the size of Ol in In,l is determined from             
                
                    
                        
                            e
                        
                        
                            1
                        
                    
                    +
                    
                        
                            e
                        
                        
                            2
                        
                    
                    +
                    
                        
                            e
                        
                        
                            3
                        
                    
                
            
        , where e1, e2, and e3 are the eigenvalues corresponding to the principal components of Ol in In,l, (paragraph 82).
Udupa is silent in disclosing the computerized method of claim 18, further comprising 
determining the virtual landmarks based on an iterative principal component analysis process.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/5/22